DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 19 & 53 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2010/0116430 A1), in view of Jeong et al. (US 2015/0024177A1) and Sherman et al. (US 2011/0020640 A1).
With regard to claim 1, Yang et al. teach a tunable adhesive for use in stretchable electronics (paragraphs [0004] & [0037]) formed of a thin hard, rigid glass-
Additionally, Yang et al. teach wrinkles/ripples formed on the surface of the silicone layer from heat-induced strain and mechanical stretching (paragraph [0049]), shown in Figs. 7 – 8.
Claim 1 defines the product by how the product was made (i.e. surface textures formed from molding, embossing, printing, abrading, cutting, stamping, photolithography, additives).  Thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having at least one uneven surface. The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Yang et al. teach the claimed invention above but fails to teach the glass-like layer has a tack-free surface. 
Jeong et al. teach the surface of a polydimethylsiloxane (also referred to as “PDMS” or “silicone”) layer is changed into silica when exposed to plasma. An increase in exposure time to plasma results in a decrease in adhesion force (i.e. tackiness) (paragraph [0054]).
Therefore, based on the teachings of Jeong et al., it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the exposure time of the silicone surface to plasma through routine experimentation in order to achieve the desired adhesion force (i.e. tackiness) of the glass-like layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Yang et al. do not teach the silicone sheet (Applicant’s “first layer”) is a block copolymer.
Sherman et al. teach a pressure sensitive adhesive composed of a stretchable, elastomeric polymer, such as silicone-polyurea and/or silicon-oxamide block copolymer 
Therefore, based on the teachings of Sherman et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the PDMS taught by Yang et al. with a block silicone for forming an elastomeric silicone material of excellent strength for use in electronic devices.

With regard to claim 2, Sherman et al. teach the silicone bock copolymer is a condensation silicone block copolymer (paragraphs [0033], [0068], [0077] – [0079]).
With regard to claim 3, as discussed above for claim 1, Sherman et al. teach the silicone block copolymer comprises silicon oxamide and/or silicone urea copolymer.
With regard to claims 4 – 5, as discussed above for claim 1, Sherman et al. teach the silicone block copolymer is a pressure sensitive adhesive.
With regard to claims 6 – 7, as discussed above for claim 1, Sherman et al. teach the silicone block copolymer comprises silicon oxamide and/or silicone urea copolymer. Yang et al. do not teach the presence of a tackifying agent.
Sherman et al. teach the silicone copolymer is formed by condensation chemistry reaction of a polydiorganosiloxane and a tackifying resin comprises MQ tackifying resin (paragraphs [0077] – [0078]).
With regard to claim 8, Sherman et al. teach the silicone block copolymer (paragraphs [0033] & [0077]) may have the following formula (paragraphs [0033] & [0058]):

    PNG
    media_image1.png
    109
    512
    media_image1.png
    Greyscale
,
wherein R is an moiety that, independently, is an alkyl moiety, having about 1 to 12 carbon atoms, and may be substituted with, for example, trifluoroalkyl or vinyl groups, a vinyl radical or higher alkenyl radical represented by the formula R2(CH2)aCH=CH2 wherein R2 is –(CH2)b- or –(CH2)cCH=CH- and a is 1, 2 or 3; b is 0, 3 or 6; and c is 3, 4, or 5, a cycloalkyl moiety having from about 6 to 12 carbon atoms and may be substituted with alkyl, fluoroalkyl, and vinyl groups, or an aryl moiety having from about 6 to 20 carbon atoms and may be substituted with, for example, alkyl, cycloalkyl, fluoroalkyl and vinyl groups or R is perfluoroalkyl group or perfluoroether-containing group; Z is a polyvalent radical that is an arylene radical or an aralkylene radical having from about 6 to 20 carbon atoms, an alkylene or cycloalkylene radical having from about 6 to 20 carbon atoms; Y is a polyvalent radical that independently is an alkylene radical of 1 to 10 carbon atoms, an aralkylene radical or an arylene radical having 6 to 20 carbons; D is selected from the group consisting of hydrogen, an alkyl radical of 1 to 10 carbon atoms, phenyl, and a radical that completes a ring structure including B or Y to form a heterocycle; B is a polyvalent radical selected from the group consisting of alkylene, aralkylene, cycloalkylene, phenylene, heteroalkylene, and copolymers and mixtures thereof; m is a number that is 0 to about 1000; n is at least 1; p is a number that is at least 10, preferably 15 – 2000, more preferably 30 – 1500 (paragraphs [0034] – [0042])
claim 9, Sherman et al. teach the silicone block copolymer (paragraphs [0033] & [0077]) may have the following formula (paragraphs [0033] & [0058]):

    PNG
    media_image2.png
    101
    418
    media_image2.png
    Greyscale

wherein R1 is independently an alkyl, haloalkyl, aralkyl, alkenyl, aryl or aryl substituted with an alkyl, alkoxy, or halo, wherein at least 50 percent of the R1 groups are methyl; Y is independently an alkylene, aralkylene, or a combination thereof, G is a divalent group that is the residue unit that is equal to a diamine of formula R3HN-G-NHR3 minus the two –NHR3 groups, R3 is hydrogen or alkyl  or R3 taken together with G and with the nitrogen to which they have both attached forms a heterocyclic group, n is independently an integer of 40 – 1500, p is an integer of 1 to 10 (paragraphs [0059] – [0066]).
With regard to claims 10 – 12, Yang et al. teach there is no sharp boundary between the oxidized layer from the bulk silicone to provide an exact thickness and modulus of the oxide layer.  Oxidation of the silicone layer forms an oxidation gradient through the film depth [a “transition layer” of oxygen atoms increasing (oxygen normalized carbon to oxygen ratio decreasing) from the silicone sheet to the glass-like layer] to form the thin glass-like layer on the surface (paragraph [0057]).
With regard to claims 13 – 16, as discussed above for claim 1, Yang et al. teach a tunable adhesive formed by oxygen plasma treatment to generate a thin hard, rigid glass-like SiOx layer on a flexible (elastic) silicone sheet (paragraphs [0037] & [0042]).
claim 17, Yang et al. teach the transition layer and the glass-like layer were formed by plasma treatment of the silicone sheet (first layer) (paragraph [0043]).
With regard to claim 18, as discussed above, Yang et al. teach the plasma treatment time can be varied depending on the needs of the application, and the thickness of the oxide layers is directly dependent on the time of the plasma treatment (paragraph [0058]).  Therefore, the thickness of the oxide layers (transition layer and glass-like layer) can be varied depending on the needs of the application.  Absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the thickness through routine experimentation in order to tune the adhesion according to the needs of the application.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 19, Yang et al. teach longer plasma treatment will result in increasing Young’s modulus (rigidity) and thickness of the oxide layers (transition layer and rigid glass-like layer) (paragraph [0058]).  

With regard to claim 53, Yang et al. teach a tunable adhesive formed of a thin hard, rigid glass-like SiOx layer on a flexible (elastic) silicone sheet (paragraphs [0037] & [0042]).  There is no sharp boundary between the oxidized layer from the bulk silicone to provide an exact thickness and modulus of the oxide layer.  Oxidation of the silicone layer forms an oxidation gradient through the film depth [a “transition layer” of oxygen 
Yang et al. teach the claimed invention above but fails to teach the glass-like layer has a tack-free surface. 
Jeong et al. teach the surface of a polydimethylsiloxane (also referred to as “PDMS” or “silicone”) layer is changed into silica when exposed to plasma. An increase in exposure time to plasma results in a decrease in adhesion force (i.e. tackiness) (paragraph [0054]).
Therefore, based on the teachings of Jeong et al., it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the exposure time of the silicone surface to plasma through routine experimentation in order to achieve the desired adhesion force (i.e. tackiness) of the glass-like layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Yang et al. do not teach the silicone sheet (first layer) is a block copolymer.
Sherman et al. teach a pressure sensitive adhesive composed of a stretchable, elastomeric polymer, such as silicone-polyurea and/or silicon-oxamide block copolymer (paragraphs [0033] & [0077]). The adhesive is an elastomeric silicone material of excellent strength (paragraph [0070]), preferably for use in electronic devices (paragraphs [0107] – [0108]).
Therefore, based on the teachings of Sherman et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the PDMS 

Response to Arguments
Applicant argues, “Applicant submits that the specification provides a written description of the claimed composite structure having surface texture according to the requirements of 35 U.S.C. 112(a). Withdrawal of the rejection is respectfully requested” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: As discussed in the advisory action of 2/22/2021, Applicant’s arguments have been fully considered and are persuasive. The rejection was withdrawn in the advisory action of 2/22/2021.

Applicant argues, “Sherman is directed to optically clear stretch releasing PSA articles containing a silicone PSA composition and a tacky tab. See Sherman through and, e.g. Abstract. Sherman teaches that additional layer may be present in addition to the PSA, ‘as long as the additional layers. . . do [not] inhibit the function of the optically clear stretch releasing pressure sensitive adhesive.’ See ¶ [0095], emphasis added. As previously noted, the sentence is missing the word ‘not’ but this is clearly a typographical error because without the word ‘not’ the sentence would make no sense – it would instruct to choose an additional layer that inhibits the function of the film. See also ¶ [0096].
See, e.g., Sherman claim 8, [0104], and FIG. 1” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: In light of Applicant’s amendments of claims 1 & 53, Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al., Jeong et al., and Sherman et al.
Rather than suggesting a modification of the pressure sensitive adhesive taught by Sherman et al., the current rejection suggests substituting the silicone polymers in the structure taught by Yang et al. with the block silicone copolymers taught by Sherman et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781